Citation Nr: 1613026	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-18 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI). 

2.  Entitlement to an earlier effective date for the assignment of a 10 percent rating for temporomandibular joint (TMJ) disorder.

3.  Entitlement to an initial evaluation in excess of 40 percent for TBI with residuals of cognitive impairment and post-traumatic migraine headaches from May 4, 2009 to July 6, 2010.

4.  Entitlement to an earlier effective date prior to May 4, 2009 for service connection for TBI with residuals of cognitive impairment and post-traumatic migraine headaches.

5.  Entitlement to an increased evaluation in excess of 10 percent for TMJ disorder. 

6.  Entitlement to an earlier effective date for the grant of service connection for PTSD.  

7.  Entitlement to an earlier effective date for the grant of Dependents' Educational Assistance (DEA). 

8.  Entitlement to an earlier effective date for the grant of a total disability rating based upon individual unemployability (TDIU).  

9.  Entitlement to an initial rating in excess of 10 percent for acid reflux. 

10.  Entitlement to an initial evaluation in excess of 30 percent for migraines.

11.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for migraines.  

12. Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.

13.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right shoulder strain.

14.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

15.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for lumbar strain.

16.  Entitlement to an initial evaluation in excess of 10 percent for cervical musculoligamentous strain.

17.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for cervical musculoligamentous strain.  

18.  Entitlement to an initial evaluation in excess of 10 percent for right iliotibial band syndrome.

19.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right iliotibial band syndrome.  

20.  Entitlement to an initial compensable evaluation for right ankle sprain.

21.  Entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right ankle sprain.  
 
  
REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009, April 2012, October 2012, and July 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an earlier effective date for the assignment of a 10 percent rating for TMJ and entitlement to an increased rating for PTSD with TBI are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD with TBI does not manifest as total social and occupational impairment.  

2.  In an August 2007 rating decision, the Veteran was granted service connection for TMJ and assigned a noncompensable evaluation, effective February 28, 2006.  The Veteran did not appeal this rating decision nor submit new and material evidence within one year.  

3.  On May 4, 2009, the Veteran filed a claim for an increased rating for TMJ.  

4.  In a July 2009 VA examination, the Veteran's TMJ was noted to have 40 millimeters of incisal opening.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating in excess of 70 percent for PTSD with TBI have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an effective date earlier than May 4, 2009 for a 10 percent rating for TMJ are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.119, Diagnostic Code 7913 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by letters in June 2009 and December 2010, prior to initial adjudication of the claims. The letters informed the Veteran of the information and evidence that is necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence. The letters also explained how disability ratings and effective dates are determined. Therefore, the Board finds that the duty to notify has been met as to the issue decided herein. The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied. All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Veteran was afforded VA examinations for PTSD and TBI in July 2009, July 2010, January 2012, and January 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that these identified VA examination reports are adequate because collectively provided the requisite medical evidence to adequately rate the Veteran's PTSD and TBI and the examiners reviewed the Veteran's claims file and considered his medical history. There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or TBI since he was last examined in January 2013. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95 (April 7, 1995).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Procedural History

In May 2009, the Veteran filed claims of service connection from injuries resulting from an in-service motor vehicle accident (MVA), including TBI, a right ankle disorder, a cervical spine disorder, a lumbar spine disorder, a right shoulder disorder, and a right knee disorder.  He also filed a claim for an increased rating for service-connected TMJ.  

A September 2009 rating decision granted service connection for TBI with residuals of cognitive impairment and post-traumatic migraine headaches and assigned a 40 percent evaluation, effective May 4, 2009.  The rating decision also granted an increased 10 percent rating for TMJ, effective May 4, 2009.  The remaining claims were denied.  

In June 2010, the Veteran submitted a notice of disagreement with the September 2009 rating decision, stating that he was appealing the rating and effective date for TBI, including entitlement to TDIU; the rating and effective date for TMJ; and the denial of service connection for right ankle, cervical spine, lumbar spine, right shoulder, and right knee disorders.  

In July 2010, the Veteran filed a claim of service connection for PTSD.  An April 2012 rating decision granted service connection for PTSD due to TBI and assigned a 70 percent evaluation, effective July 6, 2010.  The rating decision also continued the Veteran's 10 percent rating for his acid reflux, granted entitlement to TDIU, effective July 6, 2010; and granted eligibility to DEA, effective January 5, 2012.    

An October 2012 rating decision evaluated the Veteran's PTSD and TBI and assigned a single rating of 70 percent disabling, effective July 6, 2010.  The Veteran's 40 percent rating for TBI with residuals of cognitive impairment and post-traumatic migraine headaches was discontinued, effective July 6, 2010.  

In January 2013, the Veteran filed a notice of disagreement with the April 2012 rating decision.  He stated that he was seeking an earlier effective dates for the award of service connection for PTSD, TDIU, and DEA, and a higher rating for his acid reflux disorder. 

In June 2013, the AOJ issued a statement of the case regarding the issues of entitlement to an increased evaluation for PTSD with mild TBI, an increased rating for TMJ, and entitlement to an earlier effective date for TMJ.  Although the SOC purportedly responded to the Veteran's NOD for an increased rating for TMJ, the Board notes that the substantive discussion of the SOC was entitlement to service connection for TMJ, rather than entitlement to an increased rating.  

In July 2013, the Veteran submitted a substantive appeal statement, in lieu of a VA Form 9 in response to the June 2013 SOC.  The Veteran argued that he is entitled to separate ratings for his PTSD and TBI.  The Veteran did not state that he is appealing the earlier effective date for TMJ or the increased rating for TMJ. 

Also in July 2013, the RO issued a rating decision in which it granted service connection for migraine headaches, right shoulder strain, lumbar strain, cervical musculoligamentous strain, right iliotibial band syndrome, and right ankle sprain, effective May 4, 2009.  

In August 2013, the Veteran submitted a notice of disagreement as to the July 2013 rating decision, disagreeing with all assigned ratings and effective dates.  The Veteran specifically disagreed with the effective date of service connection for migraine headaches, stating that in the text of the decision, the RO stated that a 30 percent rating was assigned from February 28, 2006, the date of discharge from service; however, the effective date of the rating is May 4, 2009, the date of claim.  

In December 2015, VA certified the issues of entitlement to an increased rating for TBI, an increased rating for TMJ, and entitlement to earlier effective dates for TBI and TMJ.  

Law and Analysis- Increased Rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 (2001). Of course, staged ratings are always appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  In this case, the Veteran is service-connected for PTSD and TBI; however, as will be detailed below, the Board finds that his symptoms are overlapping and therefore separate ratings for each disability are not warranted.  

The Veteran filed his claim of service connection for TBI in May 2009.  In the September 2009 rating decision, the RO awarded service connection for TBI with migraine headaches and assigned a 40 percent rating, effective May 4, 2009.  The Veteran filed a claim of service connection for PTSD in July 2010.  An April 2012 rating decision granted his claim and assigned a 70 percent rating, effective July 6, 2010.  In an October 2012 rating decision, the RO combined the ratings and assigned the Veteran a 70 percent evaluation for PTSD with TBI, effective July 6, 2010.  A subsequent July 2013 rating decision granted service connection for migraine headaches and assigned a separate evaluation of 30 percent, effective May 4, 2009.  

The Veteran contends that his PTSD and TBI warrant higher ratings.  The Board notes that although migraine headaches were initially considered as part of the Veteran's TBI rating, they are currently assigned a separate rating and the merits of a claim for an increased rating for migraines are not currently before the Board.  

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence shows that the Veteran's PTSD and TBI have overlapping symptoms and that he is not entitled to a rating in excess of 70 percent for these disorders.  

Legal criteria

The Veteran's PTSD with TBI is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, this evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130 (for claims certified after August 4, 2014). 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented. However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio, 713 F.3d at 116-17.

As the Veteran is also service-connected for TBI, the Board must consider a rating under Diagnostic Code 8045 as well.  Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Here, there is a mental disorder diagnosis of PTSD.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.   The list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (1).  

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (3).  

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

A total evaluation is warranted where there is the following:  1) objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment; 2) severely impaired judgment - for even routine and familiar decision, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; 3) consistently disoriented to two or more of the four aspects (person, place, time or situation) of orientation; 4) motor activity severely decreased due to apraxia; 5) severely impaired visual spatial orientation - may be unable to touch or name own body parts when asked, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment; 6) complete inability to communicate by, or comprehend, spoken language, written language, or both - unable to communicate basic needs; or 7) persistently altered state of consciousness, such as vegetative state, minimally responsive state or coma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Factual background

A May 2009 treatment record shows the Veteran had trouble concentrating with rare headaches and insomnia since an MVA in 2005.  A June 2009 treatment record showed the Veteran had road rage and anxiety due to the 2005 motor vehicle accident.  He takes Ritalin, which helps his mood. A mental status examination showed the Veteran was alert and oriented, cooperative, pleasant, friendly, with a good mood and full affect.  No psychosis, suicidal or homicidal thoughts were noted.  The provider diagnosed attention deficit hyperactivity disorder (ADHD), presently controlled, and anxiety disorder.

The Veteran underwent a VA examination in July 2009.  The Veteran reported memory problems daily and of moderate severity.  The Veteran stated that had never been unemployed or lost any time from work or school as a result of his TBI or memory loss.  He also stated that the effects of his TBI on social functioning have been minimal and he continues to relate well to others.  The Veteran does not have an impairment of his thought process or communication.  The Veteran also reported diagnoses of ADHD and anxiety disorder.  A mental status examination showed the Veteran had adequate behavior, was casually dressed and appropriately groomed with good hygiene.  His posture and psychomotor movements were normal.  The Veteran made good eye contact and was able to establish and maintain a rapport.  His speech was spontaneous with normal rate, volume, and time.  No hallucinations or delusions were detected.  The Veteran's mood was neutral and his affect was appropriate.  The Veteran denied suicidal or homicidal ideations.  Regarding his cognitive function, the Veteran complained of short-term memory problems, and mildly impaired attention and concentration.  His judgment was normal and social interaction was appropriate. Subjective symptoms included occasional headaches with mild anxiety and loss of energy level.  The Veteran denied irritability, impulsivity, or unpredictability.  The examiner diagnosed ADD (pre-military, preexisting), post-concussion syndrome, and anxiety disorder NOS as it is documented in the medical records.  He opined that there were no objective clinical findings of traumatic brain injury or memory loss.  The Veteran had a mild attention and concentration deficit, but noted that the Veteran had a prior diagnosis of ADD since childhood.  The Veteran contended that his ADD worsened since the in-service accident, but the examiner stated that he was unable to detect any objective support for this contention.  

A VA TBI examination was also conducted in July 2009.  The examiner noted the following symptoms: migraine headaches, occasional lightheadedness, weakness or paralysis of his right eye, insomnia, fatigue in the mornings, moderate memory impairment, TMJ, occasional stuttering, pain in his right foot and knee, irritation in his rectum after bowel movements, occasional numbness on his right side, and a decreased sense of smell.  A physical examination showed no aphasia, bruits, ptosis or nystagmus, facial weakness, or hoarseness.  His speech was clear, visual fields were full, sense of smell normal, extraocular movements were full, eyes and sight were normal, and hearing was within normal limits.  The Veteran's gait and sensation were normal with no impairment of the autonomic nervous system.  All additional systems were normal. The examiner diagnosed traumatic brain injury with post-traumatic migraine headaches.  

A January 2010 treatment record showed the Veteran reported problems with his memory, short term attention span, difficultly staying on task, and increased anger and frustration.  A mental status examination showed he was alert and oriented, cooperative with an "ok" mood and ill-appearing affect.  He had anxiety but no psychosis.  He complained of short-term memory problems but his insight and judgment were good.  The examiner diagnosed ADD versus organizational disorder from TBI, r/o PTSD, anxiety disorder NOS.  

The Veteran underwent a VA examination in July 2010.  The examiner recorded the following history: Veteran sustained a head injury in November 2005 in a motor vehicle accident and has been told of TBI.  The Veteran's condition has stabilized.  He experiences headaches.  The Veteran has no weakness or paralysis.  He experienced sleep difficulty every night but receives no treatment.  The Veteran reported a balance problem, pain on his right side, a bowel problem involving frequent leakage, and hypersensitivity to light and sound.  The Veteran had no fatigue, malaise, mobility problem, speech or swallowing difficulty, bladder problem, erectile dysfunction, sensory changes, vision problems, hearing problems, decreased sense of taste or smell, seizures, autonomic dysfunction, cranial nerve dysfunction, or endocrine dysfunction.  A physical examination showed no evidence of trauma to the head. His cranial nerves were intact and he had full extraocular movement in fields.  Sensation was intact with the exception of the Veteran's claim of mild decrease in sensation on the right side of his body and face.  Motor function was normal but with a mild resting tremor in both hands.  Deep tendon reflexes were normal and posterior fossa was normal.  The examiner diagnosed traumatic brain injury of moderate degree and noted that the Veteran had not worked since his graduation in December 2008 due to psychiatric dysfunction.  

In a December 2010 treatment record, the Veteran reported anxiety and nightmares.  He also reported depressions due to one of his medications.  A mental status examination showed the Veteran was alert and fully oriented, cooperative, coherent, and relevant.  He reported angry episodes and anxiety.  The Veteran denied suicidal or homicidal ideation and psychosis. His memory was "ok" and his insight and judgment were fair.  

A September 2012 treatment record showed the Veteran was unable to work because "he keeps 'flipping out on the job.'"  A mental status examination showed he was alert but disoriented and fatigued, with a depressed mood and an upset affect.  The Veteran had no suicidal or homicidal ideations and no psychosis.  His memory was good and his insight and judgment were fair. 

At a VA PTSD examination in January 2012, the Veteran's PTSD symptoms include a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner remarked that the Veteran presented with adequate behavior and appearance with good hygiene. His posture and movements were normal. He has no abnormalities of speech and his thought content was responsive with no evidence of psychotic disturbance.  The Veteran's mood was depressed, moderately anxious, and irritable and his affect was appropriate.  The Veteran denied suicidal or homicidal ideations and his thought processes were logical, coherent, and goal directed.  The examiner noted the Veteran's cognitive function to be mildly to moderately impaired in the area of concentration and attention due to his PTSD.  The Veteran was otherwise fully oriented with no deficiencies of cognition or memory and adequate insight and judgment.  Regarding his occupational function, the Veteran reported that he graduated college with a major in film/media.  He is presently unemployed but occasionally works in wedding photography.  He reported that he presently has unprovoked irritability and difficulties with his energy levels that make it difficult for him to remain employed.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further opined that it was impossible to differentiate between the Veteran's TBI symptoms and his PTSD symptoms because the symptoms are "intrinsically connected with the overall longitudinal history of this case."

In January 2013, the Veteran underwent VA examinations for his TBI and his PTSD.  At the TBI examination, the examiner noted a complaint of mild memory loss, normal judgment, routinely appropriate social interaction, consistent full orientation to person, time, place, and situation, normal motor activity, normal visual spatial orientation, and no subjective symptoms that interfere with work, activities of daily living, or close relationships.  Regarding neurobehavioral effects, the examiner noted that one or more neurobehavioral effect that frequently interferes with, but does not preclude workplace and/or social interaction.  The Veteran had no impairment of communication and normal consciousness.  The Veteran's residual physical symptoms included headaches and slight decreased sensation to the right side of his body. 

The examiner further noted that neuropsychological testing had been performed but the current test results were not interpretable.  Specifically, the Veteran had been referred to evaluate his memory complaints.  The examiner opined: 

"[The Veteran's] performance was highly variable, and in many cases (i.e. basic attention, immediate and delayed memory) worse than in 2010, inconsistent with the course of cognitive symptoms following even severe injury. In light of the evidence that any head injury the Veteran reportedly experienced in 2005 was MILD in nature, it is not the most likely explanation for any cognitive difficulties he may be currently experiencing. Following single or multiple concussions, cognitive symptoms typically resolve within one week to one month and would not be expected to be present six years after the injury. His difficulties would be expected to improve after stabilization of psychiatric symptoms. Individuals may exert less than optimal effort for a number of reasons, including severe psychiatric symptoms, chronic pain, and/or secondary gain. [The Veteran's] suboptimal effort may reflect a "cry for help" in the context of a mood disorder, or he may have an incorrect understanding of the nature of a process concussion."

The examiner concluded that the Veteran's residual conditions attributable to his TBI do not impact his ability to work.  

At the PTSD examination, the Veteran endorsed the following symptoms: anxiety, suspiciousness, mild memory loss, and disturbance of motivation and mood.  The Veteran also reported anxiety in crowds, intrusive thoughts, nightmares, and paranoia.  He reported suicidal ideations.  A mental status examination showed the Veteran was fully oriented and cooperative.  He was drowsy and somewhat disheveled.  His mood was poor and affect was constricted.  His speech and thought content were normal and thought process was logical and goal-directed.  There was no evidence of hallucinations but it was unclear as to whether the Veteran was experiencing delusions as he declined to elaborate on his paranoid thoughts.  His memory and attention were intact, insight and judgment were poor, and the Veteran denied current suicidal or homicidal ideations.  Regarding social function, the Veteran reported maintaining contact with his mother and that he had recently reconnected with old friends.  The examiner specifically noted that the Veteran first reported moving out of his parents' home and subsequently that he "is getting more confidence to be able to move out of his parents' home."  Regarding his occupational function, the Veteran reported that he last worked in 2009. He stated that the "pain, anxiety, and depression" keeps him from working.  The examiner diagnosed PTSD and noted that the Veteran had a diagnosis of TBI and that it was not possible to differentiate which symptoms are attributable to each disorder because there is an overlap in symptoms, predominantly irritability and poor concentration.  He then opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  


Analysis

After consideration of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD with TBI.  The evidence does not show that the Veteran was totally socially and occupationally impaired as a result of his PTSD or that his TBI caused total impairment in any of the rating criteria categories.  

Specifically, at the January 2013 VA examination, the Veteran reported a relationship with his mother and that he had recently reached out to a few friends.  At the July 2009 VA examination, the Veteran reported he related well to others.  At the January 2012 VA examination, the examiner noted there was difficulty in social functioning, but not an inability.  Therefore, the Veteran is not shown to have total social impairment.  

Regarding occupational impairment, the Board recognizes that the Veteran is in receipt of a TDIU.  However, although the Veteran is not currently employed and the Veteran has stated that it was difficult for him to maintain employment, the record contains no evidence to support a finding that he is totally occupationally impaired due to his PTSD.  The Veteran submitted lay statements regarding his occupational functioning in July 2010.  J.P. stated that the Veteran was temporarily employed as an assistant cameraman in February 2009 but had to leave due to foot and back pain.  No PTSD or TBI symptoms were noted as the cause of his inability to work.  A statement from L.S.B. showed that the Veteran was hired as a photographer in November 2008 and in the summer of 2009 and both times, he had irritability, physical pain, dizziness, and lightheadedness that interfered with his ability to complete the job.  

The Board notes that the July 2010 TBI examiner reported that the Veteran has not worked since December 2008 due to psychiatric dysfunction.  None of the VA examiners found that either his PTSD or TBI preclude employment completely.  The Board finds that his symptoms are consistent with difficulty in adapting to stressful circumstances (including work or a worklike setting); however, the Board does not find the evidence is sufficient to show that the Veteran is totally occupationally impaired due to his PTSD with TBI.  

The Veteran's symptoms are primarily depression, anxiety, disturbance of motivation and mood, irritability, poor concentration, and mild memory loss.  Although he appeared disheveled at the January 2013 VA, there is no indication that the Veteran was unable to perform activities of daily living including maintenance of minimal personal hygiene.  There is also no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation.  The Veteran has consistently complained of mild memory loss but not of the severity to have memory loss of names of close relative, occupation, of his own name as delineated in the rating criteria for a 100 percent rating.  The Veteran reported instances of suicidal ideations, disturbances of motivation and mood, and anxiety, but these symptoms are contemplated in the currently assigned 70 percent rating for PTSD.  

Additionally, as stated above, any emotional or behavioral manifestations of TBI have been rated above as part of PTSD under Diagnostic Code 9411. The January 2012 and January 2013 VA examiners opined that the Veteran's PTSD and TBI symptoms were overlapping and they were unable to differentiate between them; therefore, these disorders have been rated together to avoid pyramiding.  However, the Board has also considered whether the Veteran is entitled to a rating in excess of 70 percent under the TBI criteria.  

Specifically, to warrant a rating in excess of 70 percent for TBI, the evidence must show total impairment in one of the facets of cognitive impairment and other residuals of TBI, not otherwise classified.  38 C.F.R. § 4.124a. Diagnostic Code 8045.  None of the evidence in the treatment records or at the VA TBI examinations show objective evidence on testing of severe impairment of memory, attention, concentration, or executive function, severely impaired judgment, consistent disorientation to two or more of the four aspect of orientation, severely decreased moto activity due to apraxia, severely impaired visual spatial orientation, a complete inability to communication by written or spoken language, or a persistently altered state of consciousness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Rather, the evidence repeatedly shows that the Veteran's TBI residuals are mild and consist of poor concentration, mild memory loss, and mild anxiety.  As none of his symptoms arise to a level consistent with total impairment, a rating in excess of 70 percent for TBI is not warranted.  

While the Veteran has indicated that his PTSD and TBI residuals warrant a 100 percent rating, there Board finds that the competent and credible evidence does not support such an evaluation.  The Board finds the Veteran competent to provide evidence of his lay observable symptoms; however, he has not alleged symptoms of such a severity as to warrant a 100 percent rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Therefore, the Board finds that a rating in excess of 70- percent is not warranted for the Veteran's PTSD and TBI.  The Veteran's claim for an increased rating is denied.  

Earlier effective date

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2015). An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2015). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b) (2015). The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b). A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition. Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

A 10 percent evaluation for TMJ contemplates lateral excursion from 0 millimeters to 4 millimeters of 31 to 40 millimeters of inter-incisal range.  A 20 percent evaluation requires 21 to 30 millimeters inter-incisal range.  38 C.F.R. § 4.149, Diagnostic Code 9905.  

In an August 2007 rating decision, the RO granted service connection for TMJ and assigned a noncompensable evaluation, effective February 28, 2006, the date the Veteran was discharged from service.  In May 2009, the Veteran filed a claim for an increased evaluation.  In a September 2009 rating decision, the RO granted an increased rating of 10 percent, effective May 4, 2009, the date of the increased rating claim.  

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later. Here, the date of receipt of the formal claim was May 4, 2009.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, they did not indicate a worsening of his TMJ. Accordingly, the date of claim is May 4, 2009.

The Veteran underwent a VA examination in July 2009, at which the examiner found that the Veteran's TMJ had increased in severity.  Upon examination, there was maximal incisal opening of 40 millimeters with mild discomfort.  

Although objective evidence of worsening was not shown until the July 2009 VA examination, the Board finds that the Veteran's May 4, 2009 claim for an increased rating in which he alleged the TMJ had worsened constitutes lay evidence of worsening, thereby showing entitlement to the increased rating.  Thus, under the general rule, the proper effective date is the later of May 4, 2009 (the date of claim) and May 4, 2009 (the date of worsening).  Accordingly, under the general rule, an effective date prior to May 4, 2009 is not warranted. 

Although the Veteran had a prior claim of service connection for his TMJ, the August 2007 rating decision granting service connection and assigning a noncompensable evaluation is final.  There is no evidence of a formal or informal claim received between August 2007 and May 4, 2009 and there is no evidence of an increase in the level of severity earlier than May 4, 2009, but during the one year period prior to May 4, 2009. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5284 (2015).  Additionally, the Veteran did not submit new and material evidence within one year of the 2007 rating decision, such that the decision remained pending.  Therefore, the Veteran's claim for an earlier effective date is denied.  



ORDER

Entitlement to an initial rating for PTSD with TBI in excess of 70 percent is denied.  

An effective date prior to May 4, 2009, for a 10 percent evaluation for TMJ is denied.


REMAND

Remand is necessary to provide the Veteran with a statement of the case (SOC).  In June 2010, the Veteran filed a notice of disagreement with the September 2009 rating decision.  An SOC was issued in June 2013; however, it only addressed the issues of an increased evaluation for PTSD with TBI and entitlement to an earlier effective date for the grant of an increased rating for TMJ.  Although the SOC purported to address the issue of an increased rating for TMJ, the text of the RO's response was regarding a claim of service connection for TMJ, not entitlement to an increased rating.  Therefore, the Board finds this section of the SOC to be nonresponsive.  Additionally, the Veteran also disagreed with the effective date for the grant of service connection for TBI and PTSD and this is not addressed by the SOC.

Furthermore, in a January 2014 notice of disagreement, the Veteran indicated his intent to appeal the April 2012 rating decision, specifically requesting an earlier effective date for the award of service connection for PTSD, an earlier effective date for the award of TDIU, and earlier effective date for the award of DEA, and an increased rating for his service-connected acid reflux.  To date, no SOC has been issued addressing these appeals.

Finally, the Veteran submitted an August 2013 notice of disagreement in response to the July 2013 rating decision.  The Veteran stated that he disagreed with all assigned ratings and effective dates.  To date, no SOC has been issued.  


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case as to the following issues: entitlement to an initial evaluation in excess of 40 percent for TBI with residuals of cognitive impairment and post-traumatic migraine headaches from May 4, 2009 to July 6, 2010; entitlement to an earlier effective date prior to May 4, 2009 for service connection for TBI with residuals of cognitive impairment and post-traumatic migraine headaches; entitlement to an increased evaluation in excess of 10 percent for TMJ disorder; entitlement to an earlier effective date for the grant of service connection for PTSD;   Entitlement to an earlier effective date for the grant of Dependents' Educational Assistance (DEA); entitlement to an earlier effective date for the grant of a TDIU; entitlement to an initial rating in excess of 10 percent for acid reflux; entitlement to an initial evaluation in excess of 30 percent for migraines;  entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for migraines; entitlement to an initial evaluation in excess of 10 percent for right shoulder strain; entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right shoulder strain; entitlement to an initial evaluation in excess of 10 percent for lumbar strain; entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for lumbar strain; entitlement to an initial evaluation in excess of 10 percent for cervical musculoligamentous strain; entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for cervical musculoligamentous strain; entitlement to an initial evaluation in excess of 10 percent for right iliotibial band syndrome; entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right iliotibial band syndrome; entitlement to an initial compensable evaluation for right ankle sprain; and entitlement to an earlier effective date prior to May 4, 2009 for the grant of service connection for right ankle sprain.. Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


